DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 02-25-2021. The changes and remarks disclosed therein have been considered.

Claim(s) 1-4, 9, 10, 14, and 17-20 has/have been amended, and, claim(s) 15 and 16 has/have cancelled, and claim(s) 1-14, and 17-20 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9, 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goss, US 20120011301 A1, in view of Gregori, US 20020191444 A1.

As to claim 1, Goss discloses a system (see Goss Fig 1), comprising: 
a memory component including a plurality of memory cells (see Goss Fig 1 32A); and a processing device (see Goss Fig 2 Ref 48) coupled to the memory component and configured to: determine a program effective time (PET) (see Goss Para [0123]) for programming at least a portion of the plurality of memory cells (see Goss Para [0123]) based on one or more program step characteristics (see Goss Fig 2 Refs 50, 52, and 54), wherein 
the one or more program step characteristics comprises one or more of a program step size and a program step duration (see Goss Paras [0056-0059]); 
compare the determined PET to a target PET (see Goss Paras [0125-0127]); and 


Goss does not appear to explicitly disclose
the one or more of the program step characteristics are adjusted based on a determined relationship between a program step size and a program step duration.

Gregori discloses
the one or more of the program step characteristics are adjusted based on a determined relationship between a program step size and a program step duration (see Gregori Para [0068]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a system, as disclosed by Goss, may implement programming techniques relating programming duration and step size, as disclosed by Gregori. The inventions are well known variants of memory devices which program with a series of pulses, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Gregori’s attempt to improve programming speed (see Gregori Para [0019]).


As to claim 2, Goss and Gregori disclose the system of claim 1, wherein 
the processing device is further configured to adjust (see Goss Paras [0056-0059]; Different data bits require adjusted programming sizes.) the program step size without adjusting the program step duration to adjust the determined PET to the target PET (see Goss Fig 5 Refs 166, 168, and 170).

As to claim 3, Goss and Gregori disclose the system of claim 1, wherein 
the processing device is further configured to adjust the program step duration without adjusting a program step size to adjust the determined PET to the target PET (see Goss Paras [0056-0059]; Programming the same data bit requires the same programming size.).

As to claim 4, Goss and Gregori disclose the system of claim 1, wherein 
the processing device configured to adjust the one or more program step characteristics comprises the processing device configured to: adjust the program step size a particular amount (see Goss Paras [0056-0059]) to adjust the determined PET a first particular degree (see Goss Paras [0056-0059]); adjust the program step duration a particular amount (see Goss Para [0060]) to adjust the determined PET a second particular degree (see Goss Para [0105]); and in response to adjusting the determined PET the first particular degree and the second particular degree, adjusting the determined PET to the target PET (see Goss Paras [0125-0127]).

As to claim 5, Goss and Gregori disclose the system of claim 1, wherein 
the processing device is further configured to adjust the one or more program step characteristics based on implementing a target calibration mechanism (see Goss Fig 9) to calibrate a target profile during operation of the memory component (see Goss Para [0138]; During operation does not imply during programming.).

As to claim 6, Goss and Gregori disclose the system of claim 1, wherein 
the processing device is further configured to balance a programming time and an error measure (see Goss Para [0175]) associated with writing the data in the memory component based on the one or more program step characteristics that is adjusted (see Goss Para [0123]).

As to claim 7, Goss and Gregori disclose the system of claim 1, wherein 
the processing device is further configured to determine that the determined PET has changed from being at the target PET to a non-target PET (see Goss Fig 9).

As to claim 8, Goss and Gregori disclose the system of claim 7, wherein 
the processing device is further configured to, in response to determining that the determined PET is at the non-target PET, adjust one or more program step characteristics to adjust the non-target PET to the target PET (see Goss Fig 9).

As to claim 9, Goss and Gregori disclose the system of claim 1, wherein: 
the processing device is further configured to: 


As to claim 14, Goss and Gregori disclose a system (see Goss Fig 1), comprising: 
a memory component including a plurality of memory cells  (see Goss Fig 1 32A); and a processing device (see Goss Fig 2 Ref 48) coupled to the memory component and configured to: adjust one or more program step characteristics (see Goss Fig 2 Refs 50, 52, and 54) by determined amounts to adjust a program effective time (PET) (see Goss Para [0123]) for programming at least a portion of the plurality of memory cells (see Goss Para [0123]) , wherein:
the one or more program step characteristics comprise one or more of a program step size and a program step duration (see Goss Paras [0056-0059]); 
the one or more of the program step characteristics are adjusted based on a determined relationship between a program step size and a program step duration (see Gregori Para [0068]), wherein 
a program step size is adjusted a first particular amount (see Goss Paras [0056-0059]) and a program step duration is concurrently (see Gregori Para [0068]; The relationship requires that a step size and duration be changed concurrently to mean the minimum threshold voltage parameter.) adjusted a second particular amount (see Goss Paras [0056-0059]) based on the determined relationship (see Gregori Para [0068]); and


As to claim 17, Goss and Gregori disclose the system of claim 14, wherein 
the processing device is further configured to repeatedly adjust the one or more program step characteristics to maintain a constant PET (see Goss Fig 5 Ref 166, 168, 170, and 172) at a target PET (see Goss Fig 5 Ref 166, 168, 170, and 172).

As to claim 18, Goss and Gregori disclose the system of claim 14, wherein 
the processing device is further configured to adjust the one or more program step characteristics in response to a change in programming of the memory component (see Goss Para [0123]).

As to claim 19, Goss and Gregori disclose the system of claim 18, wherein 
the change in programming comprises a change due to a wear cycling of the memory component (see Goss Fig 5 Refs 198, 200, and 202).


Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goss, US 20120011301 A1, in view of Gregori, US 20020191444 A1.

As to claim 10, Goss and Gregori disclose discloses a method, wherein the method comprises: 

comparing the determined PET to a target PET (see Goss Paras [0125-0127] and Fig 9); and 
in response to the determined PET being different (see Goss Paras [0125-0127] and Fig 9) than the target PET and independent of the one or more program step characteristics reaching a threshold (see Goss Fig 5 Refs 142, 144, 146, 198, 200, and 202), adjusting one or more of the program step characteristics to adjust the determined PET to an adjusted PET (see Goss Paras [0125-0127] and Fig 9), wherein
the one or more of the program step characteristics are adjusted based on a determined relationship between a program step size and a program step duration (see Gregori Para [0068]). 

Goss and Gregori do not appear to explicitly disclose comparing the adjusted PET to the target PET; and in response to the adjusted PET being different than the target PET, further adjusting one or more of the program step characteristics to adjust the adjusted PET to the target PET.

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by Goss and Gregori, may repeat a process so as to further control the PET value (see Goss Paras [0125-0127] and Fig 9). The duplication of controlling methods is obvious (see MPEP 2144.04.VI.B) and repeating the already disclosed method would improve the operating margin of the memory device.

As to claim 11, Goss and Gregori disclose the method of claim 10, further comprising 
repeating a comparison of a previously adjusted PET to the target PET (see Goss Paras [0125-0127] and Fig 9).

As to claim 12, Goss and Gregori disclose the method of claim 11, further comprising, 
in response to the previously adjusted PET being a different PET than the target PET, adjusting one or more of the program step characteristics until the previously adjusted PET is a same PET as the target PET (see Goss Paras [0125-0127] and Fig 9). 

As to claim 13, Goss and Gregori disclose the method of claim 10, wherein the memory component comprises a plurality of memory dies (see Goss Fig 1 Refs 32A-32N) wherein 
the method further comprises: programming each of the plurality of memory dies components using the adjusted PET that is a same PET as the target PET (see Goss Paras [0125-0127] and Fig 9).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goss, US 20120011301 A1 and Gregori, US 20020191444 A1, in view of Wong, US 20080298124 A1.

As to claim 20, Goss and Gregori disclose the system of claim 18, wherein 
the change in programming comprises a change due to wear cycling in the memory component.

Goss and Gregori do not appear to disclose a temperature change in the memory component (see Wong Paras [0115] and [0116]).

Wong discloses a temperature change in the memory component (see Wong Paras [0115] and [0116]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a system, as disclosed by Goss and Gregori, may implement programming techniques due to historic and external conditions affecting memory retention, as disclosed by Wong. The inventions are well known variants of memory devices which program with a series of pulses, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Wong’s attempt to improve programming accuracy (see Wong Para [0007]).

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. 

New art has been provided which reads on the amended language. The relationship should be further specified to attempt to overcome the prior art of record.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 03/17/2021